Broyles, C. J.
1. Under all the facts of the case the court did not err in excluding the documentary evidence offered by the plaintiff.
2. The evidence adduced by the plaintiff failed to prove as against any *28of the defendants any act of negligence as alleged in the petition as amended. The court therefore properly awarded a nonsuit.
Decided March 3, 1920.
Action fox damages; from city court of Atlanta—■ Judge Reid. October 21, 1919.
Mark Bolding, J. Caleb Clarke, for plaintiff.
Candler, Thomson & Hirsch, Roy Lewis, for defendant.

Judgment affirmed.

Luke and Bloodworth, JJ., concur.